DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-13, in the reply filed on 19 May 2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted that corrected Application Data Sheet submitted on 22 January 2021 set forth priority claims to KR 10-2020-0126391 and KR 10-2019-0171790 while removing a priority claim to KR 10-2020-0111292. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 December 2020 and 11 May 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015-0075435 (KR ‘435) in view of U.S. Patent Number 9,228,148 (Hüffer).
In regards to independent claim 8 and dependent claims 9 and 13, KR ‘435 is directed to an aluminum alloy plated steel sheet excellent in corrosion resistance and micro crack resistance and a hot press-formed product using the same. (¶1) Silicon may be included in the aluminum alloy plating layer. (¶77) Silicon in the plating bath improves the fluidity of the plating bath and the surface is stabilized, thereby ensuring a uniform plating quality. (¶78) The process for forming a part includes forming a steel sheet, the steel sheet is blanked and then heated, formed into a press equipped with a cooling device, and then die quenched. (¶4) 
While this reference sets forth a plated steel plate that is coated, formed, and heated, it does not explicitly set forth coating the plate with oil. 
In the same field manufacturing shaped articles, Hüffer is directed to a method of producing shaped articles made from single-sidedly or double-sidedly galvanized steel sheets in which, for protection from black-spot corrosion, a corrosion preventive oil is applied which comprises at least one phosphoric acid polyoxyalkylene ester. (Abstract) 
As a result of black-spot corrosion, extremely extensive afterwork is necessary on the assembled body. (2:25-27) This afterwork not only leads to high costs, but also disrupts the time course of the line manufacturing operation. (2:27-29) Furthermore, the corrosion resistance of the completed body is adversely affected, since remediated spots constitute nucleation cells for the corrosion of the consumer products. (2:29-32) 
The oil is provided in an amount of 0.25 to 5 g/m2, the part is transported to the site for shaped articles, and then the product is formed from a strip to a shaped article. (3:10-41) 
It would have been obvious to one of ordinary skill in the art to have utilized the corrosion preventive oil as taught by Hüffer within the manufacturing process of KR ‘435. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art reference elements according to known methods to yield predictable results, including the result of preventing the corrosion of the part which would lead to necessary afterwork of the product. Such corrosion prevention would prevent increases in costs, disruptions in the line manufacturing operation, and further corrosion in the resulting consumer product. 
The combination of KR ‘435 in view of Hüffer sets forth each and every claimed process step. Therefore, it would be expected that it would be capable of producing a product as set forth in withdrawn claim 1, which claim 8 currently refers to in the claim. 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784